Name: Regulation (EEC) No 2319/74 of the Commission of 10 September 1974 specifying certain wine-growing areas which may produce table wines having a maximum total alcoholic strength of 17Ã °
 Type: Regulation
 Subject Matter: beverages and sugar;  cultivation of agricultural land
 Date Published: nan

 11 . 9 . 74 Official Journal of the European Communities No L 248/7 REGULATION (EEC) No 2319/74 OF THE COMMISSION of 10 September 1974 specifying certain wine-growing areas which may produce table wines having a maximum total natural alcoholic strength of 17 ° Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Wine , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 816/70 ( ! ) of 28 April 1970 laying down additional provisions for the common organization of the market in wine, as last amended by Regulation (EEC) No 1 532/74 (2), and in particular Article 39 thereof ; Having regard to Council Regulation No 24 (3) on the progressive establishment of a common organization of the market in wine, as amended by Regulation (EEC) No 816/70 , and in particular Article 5 thereof ; Whereas the definition of table wine in item 10 of Annex II to Regulation (EEC) No 816/70 specifies a maximum total alcoholic strength of 1 5 ° ; whereas, however, this limit is raised to 17 °, without prejudice to other requirements, in respect of wines which have been produced in certain wine-growing areas to be determined ; Whereas the areas in question can only be those in which , in particular for climatic reasons, special production conditions obtain ; Whereas Commission Regulation (EEC) No 1 503/70 (4 ) of 28 July 1970 determining certain wine ­ growing areas which may produce table wines having a maximum total natural alcoholic strength of 17 ° ceased to apply on 31 December 1971 ; whereas , however, producers have continued to make separate declarations in respect of these wines, and whereas the Member States have continued to give separate figures for them in their annual declarations ; whereas it is therefore possible to make this Regulation apply with retrospective effect from 1 January 1972 ; HAS ADOPTED THIS REGULATION : Article 1 The wine-growing areas referred to in item 10 of Annex II to Regulation (EEC) No 816/70 shall be those areas of zone C III which are situated at an alti ­ tude lower than 600 m . Article 2 1 . In the declarations provided for in Article 2(1 ) of Commission Regulation No 1 34 (5) on the declara ­ tion of wine harvests and stocks, as amended by Regu ­ lation (EEC) No 11 36/70 (6) of 17 June 1970 , producers shall indicate separately the quantities of table wine produced by them having an alcoholic strength of between 1 5 ° and 1 7 ° . 2 . The summary of the declarations which Member States must communicate to the Commission pursuant to Article 7(3) of Regulation No 134 shall indicate the quantities of wine produced with an alco ­ holic strength of 15 ° and 17 ° . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1972 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 September 1974 . For the Commission The President Francois-Xavier ORTOLI (') OJ No L 99 , 5 . 5 . 1970 , p. 1 . (2 ) OJ No L 166, 21 . 6 . 1974, p. 1 . ( 3 ) OJ No 30 , 20 . 4 . 1 962 , p . 989/62 . ( 5 ) OJ No 111 , 6 . 11 . 1962 , p . 2604/62 . (4) OJ No L 166, 29 . 7 . 1970 , p. 30 . ( 6) OJ No L 134, 19 . 6 . 1970 , p. 4 .